Deen, Judge.
"A valid filing of a transcript of evidence prepared *380from recollection requires the agreement of the parties or their counsel thereon, or, in case of the inability of the parties to agree as to the correctness of such transcript, the decision of the trial court.” Liberty Loan &c. Corp. v. Meeks, 115 Ga. App. 846 (3) (156 SE2d 172). In this automobile collision action the plaintiff, in order to prevail, had the burden of proving the negligence of the defendant and the amount of damages. The trial court directed a verdict for the defendant, apparently on the theory that one or both of these elements had not been proved. The case was not reported, the parties failed to agree on a transcript, and the trial court certified he could not recall the evidence. In the absence of a transcript there is no way for this court to determine whether or not the plaintiff proved the essential elements of his case.
Submitted July 2, 1973
Decided July 13, 1973.
Joel A. Willis, Jr., for appellant.
Spencer, Smith & Williams, George L. Williams, Jr., for appellee.

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.